Motion requesting leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of Bronx County and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Motion requesting a further enlargement of time within which to perfect the appeal granted insofar as to further extend the defendant’s time to serve and file the record on appeal and appellant’s points to and including March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Concur —Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.